UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-against- ORDER

| 18 Cr. 601 (PGG)
GODOFREDO LEANDRO GONZALEZ,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:
It is hereby ORDERED that the sentencing of Defendant Gonzalez, previously
scheduled for February 10, 2020 at 4:00 p.m., will now take place on April 16, 2020 at 4:30

p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

Dated: New York, New York
February d, 2020

SO ORDERED.

rudd panel J,

Paul G. Gardephe V
United States District Judge

 
